                                                                        USDC SDNY
                                                                        DOCUMENT
UNITED STATES DISTRICT COURT                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                           DOC #: _________________
SAMUEL BLUNT,                                                           DATE FILED: _4/18/2019________

                                      Petitioner,
                                                                               14 Civ. 2333 (AT)(GWG)
                    -against-
                                                                              AMENDED ORDER
ADA PEREZ, SUPERINTENDENT,                                                  ADOPTING REPORT AND
                                                                             RECOMMENDATION1
                        Respondent.
ANALISA TORRES, District Judge:

        On March 11, 2019, Petitioner pro se, Samuel Blunt, filed a document entitled “motion to
amend action and/or consolidation.” ECF No. 29. On March 20, 2019, after careful
consideration, the Honorable Gabriel W. Gorenstein issued a Report and Recommendation (the
“R&R”), recommending that Petitioner’s motion be denied. ECF No. 30. On April 9, 2019,
having received no timely objections, this Court reviewed the R&R for clear error, and finding
none, issued an order adopting the R&R in its entirety. ECF No. 31.

        On April 15, 2019, the Court received Petitioner’s untimely objections to the R&R. ECF
No. 32. Because it appears that Petitioner mailed his objections within the statutory time period,
see id. at 4, and because pro se litigants are accorded special solicitude, see Estelle v. Gamble,
429 U.S. 97, 106 (1976), the Court will review Petitioner’s objections. Upon review, the Court
finds that Petitioner’s objections are indecipherable and “not clearly aimed at particular findings
in the [R&R],” Bailey v. U.S. Citizenship & Immigration Serv., No. 13 Civ. 1064, 2014 WL
2855041, at *1 (S.D.N.Y. June 20, 2014). The Court, therefore, once again, reviews the R&R
for clear error. Id.; see also Wallace v. Superintendent of Clinton Corr. Facility, No. 13 Civ.
3989, 2014 WL 2854631, at *1 (S.D.N.Y. June 20, 2014). The Court finds none. Accordingly,
the Court ADOPTS the R&R in its entirety. Petitioner’s motion is DENIED.

           The Clerk of Court is directed to mail a copy of this order to Petitioner pro se.

           SO ORDERED.

Dated: April 18, 2019
       New York, New York




1
    This order replaces the Court’s order dated April 9, 2019 at ECF No. 31 in its entirety.
